Citation Nr: 0734978	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to service- connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a heart disability 
as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for nephropathy as 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of both legs as secondary to service-connected 
diabetes mellitus.

6.  Entitlement to service connection for peripheral vascular 
disease of both legs as secondary to service-connected 
diabetes mellitus.

7.  Entitlement to service connection for residuals of a 
right ankle fracture as secondary to peripheral neuropathy of 
the right leg.

8.  Entitlement to service connection for scar residuals of 
shrapnel wounds to the forehead and left lower extremity.

9.  Entitlement to service connection for hyperlipidemia as 
secondary to Agent Orange exposure.

10. Entitlement to service connection for leg weakness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to December 1968.  These matters are before the 
Board of Veterans' Appeals on appeal from a January 2006 
rating decision by the Cleveland, Ohio Department of 
Veterans' Affairs (VA) Regional Office (RO).  In July 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing the veteran submitted additional 
evidence with a waiver of initial RO consideration.  

At the Travel Board hearing, the veteran raised the issue of 
entitlement to secondary service connection for diabetic 
pressure ulcers of the right foot.  That matter is referred 
to the RO for appropriate action.

The issues of entitlement to service connection for erectile 
dysfunction, hypertension, a heart disability, nephropathy, 
peripheral neuropathy of both legs, peripheral vascular 
disease of both legs, and residuals of a right ankle fracture 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action of his part is required.


FINDINGS OF FACT

1.  During the July 2007 hearing, the veteran requested to 
withdraw his appeals seeking service connection for 
hyperlipidemia and leg weakness.

2.  Forehead and left lower extremity shrapnel wound scars 
were not manifested in service, and are not shown.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal seeking 
service connection for hyperlipidemia and leg weakness, the 
Board does not have jurisdiction to consider such matters.  
38 U.S.C.A. §§ 7104(a), 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2007). 

2.  Service connection for forehead and left lower extremity 
shrapnel wound residual scars is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection hyperlipidemia and leg weakness:

Given the veteran's expressed intent to withdraw the appeal 
seeking service connection for hyperlipidemia and leg 
weakness, there is no reason to belabor the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) in these 
matters.

At the July 2007 Travel Board hearing, the veteran stated 
that he wished to withdraw his appeal seeking service 
connection for hyperlipidemia and leg weakness.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

Here, the veteran withdrew his appeals seeking service 
connection for hyperlipidemia and leg weakness at the hearing 
in July 2007.  Accordingly, there are no allegations of error 
of fact or law before the Board in those matters.  Hence, the 
Board does not have jurisdiction to consider an appeal in the 
matters, and the appeal as to such matters must be dismissed.

Service connection for residuals of shrapnel wounds:

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159. 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a July 2005 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudication in this matter.  See Pelegrini, supra.

While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection; any questions regarding disability 
ratings or effective dates are moot.  Hence, the veteran is 
not prejudiced by lack of such notice.

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file.  He has 
not identified any treatment for his scars.  As there is no 
evidence of the claimed disabilities or related events in 
service, and there is no competent evidence suggesting that 
the claimed disabilities might be related to his service (or 
are even present); the Board finds that a VA examination or 
medical opinion is not necessary.  38 C.F.R. § 3.159 (c)(4).  
VA's duty to assist is met. 



Factual Background, Legal Criteria and Analysis

The veteran's DD Form 214 reflects that he served in Vietnam 
as a combat engineer.  There is no documentation that he 
received a Purple Heart Medal.  

On service enlistment examination, a forehead scar was noted; 
in associated medical history the veteran reported a skull 
fracture in a motor vehicle accident.  It was also noted that 
he had injured his left knee twice in 1964.  On service 
separation examination, there was no mention of wounds 
sustained in combat.  Clinical evaluation of skin, head and 
lower extremities was normal.

June to October 2005 VA treatment records associated with the 
claims file do not note complaint of, or treatment for, 
forehead or left lower extremity shrapnel wound residuals.

At the July 2007 Travel Board hearing, the veteran testified 
that he had a scar on his forehead prior to service; he 
claimed that he had an additional scar from mortar shrapnel.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

At the outset, it is noteworthy that the record does not 
reflect that the veteran engaged in combat.  Consequently, 
the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) do 
not apply.
The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The record doe not include any competent evidence that the 
veteran now has (or ever had) forehead or left lower 
extremity scars due to shrapnel wounds sustained in service, 
the disability for which service connection is sought.  He 
was specifically advised that to establish service connection 
for a claimed disability, as a threshold requirement he must 
show he actually has such disability.  He has not submitted 
any competent (medical) evidence that he has forehead or left 
lower extremity shrapnel wound residual scars, nor has he 
identified any treatment provider who might substantiate that 
he has such disability.  [Notably, the record does show that 
he had a forehead scar on service entrance (and not acquired 
in service).]  Thus, the initial threshold requirement 
necessary to substantiate a service connection claim, 
competent (medical diagnosis) evidence of a current 
disability is not satisfied.  Accordingly, this claim must be 
denied.  See Brammer, supra.


ORDER

As the Board has no jurisdiction in such matters, the appeals 
seeking service connection for hyperlipidemia and leg 
weakness are dismissed without prejudice.

Service connection for forehead and left lower extremity 
shrapnel wound residual scars is denied.


REMAND

On VA examination in December 2005, in which it was noted 
that the remaining disabilities for which service connection 
is sought (with exception of right ankle fracture residuals) 
were not due to diabetes.  The examiner found that such 
disabilities either occurred concurrently with diabetes or 
took years to develop.

At the July 2007 Travel Board hearing, the veteran testified 
that his primary treating physician, Dr. A. diagnosed 
diabetes in 1997, when no of the disabilities claimed 
secondary were yet diagnosed.  A June 2005 letter from Dr. A. 
notes that he has been treating the veteran since March 1997, 
and that the veteran suffers from multiple complications of 
diabetes.  Medical records from Dr. A. are not associated 
with the claims file, and must be secured as they may contain 
information critical to the matters at hand.

Consideration of the matter of entitlement to service 
connection for residuals of a right ankle fracture as 
secondary to peripheral neuropathy is deferred pending 
completion of the above development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).

Accordingly, the case is REMANDED for the following:

1. With the veteran's cooperation (by 
providing the appropriate releases) the RO  
should secure for the claims file the 
complete clinical records of all treatment 
he has received from Dr. A. for diabetes 
and its complications from March 1997 to 
present.  In conjunction with this 
development the veteran should be advised 
of the provisions of 38 C.F.R. § 3.158(a).  
If he provides the requisite release, and 
the records are not received, he should be 
advised that ultimately it is his 
responsibility to ensure that private 
treatment records are secured, and 
afforded the opportunity to submit such 
records.  

2.  If (and only if) treatment records 
from Dr. A are received pursuant to the 
development sought above, and tend to show 
that diabetes was manifested/treated prior 
to the appearance of the disabilities the 
veteran claims are secondary to his 
diabetes, the RO should arrange for the 
veteran to be examined by an appropriate 
physician to determine whether or not the 
remaining disabilities at issue (erectile 
dysfunction, hypertension, a heart 
disability, nephropathy, peripheral 
neuropathy and/or peripheral vascular 
disease of both lower extremities) are 
indeed secondary to the service-connected 
diabetes, and, if peripheral neuropathy is 
found to be secondary to the veteran's 
diabetes, whether his right ankle fracture 
is secondary to the peripheral neuropathy.  
The examiner must review the veteran's 
claims file (including complete clinical 
records from Dr. A.) in conjunction with 
the examination, and must explain 
rationale for all opinions given.  

3.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


